Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 13-19, 25 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “pixel frequencies”. However, it is unclear what this limitation means. An image with a plurality of pixels may have spatial frequencies and a pixel in a video may have temporal frequencies. A single static pixel in an image is not varying in time or space and it is unclear what it means by “pixel frequencies”. 
Claim 2 further recites “a frequency of the specific pixel”. For the same reason as discussed above, it is unclear what it means by “a frequency of the specific pixel”. As a result, it is also unclear what it means by “a gain of the specific pixel based on the frequency of the specific pixel” and thus it is unclear how to “adjust the frequency of the specific pixel based on the gain of the specific pixel.” 
Claim 3 recites “a pixel of the certain number of pixels having a frequency”. However, it is unclear what this limitation means since it is unclear what it means by “a pixel … having a frequency” as discussed above.
Claim 40 recites “frequencies of the pixels at a same position of the identified Nth-order first decomposed images of high frequency”. However, it is unclear what this limitation means since it is unclear what it means by “frequencies of the pixels at a same position”. These “pixels at a same position” appear to be in different decomposed images. As a result, they neither change in spatial domain nor change in time domain, and thus it is unclear what it means by the term “frequencies” of these pixels.
The apparatus claims 1-3 and 40 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity discussed above. 
Claims 13 and 25 have similar issues as discussed in claim 1 above.
All other claims depend on claims 1, 13 and 25 and are thus rejected for the same reasons as for claims 1, 13 and 25.
Claims 14 and 43 have similar issues as discussed in claim 2 above.
Claims 3 and 39-40 depends on claim 2, while claims 15 and 41-42 depend on claim 14, therefore claims 3, 15 and 39-42 are rejected for the same reasons as for claims 2 and 14.
Claims 15 and 42 have similar issues as discussed, respectively, in claims 3 and 40 above.
Claims 39-40 depends on claim 3, while claims 41-42 depend on claim 15, therefore claims 39-42 are rejected for the same reasons as for claims 3 and 15.
To advance the prosecution, for the rest of this office action, examiner will interpret the “pixel frequencies” as image spatial frequencies in claim 1, 13 and 25. As for claims 2-3, 14-15 and 39-43, no prosecution on merits can be rendered as their meanings are so confusing that no claim interpretation can be reasonably provided for them at this time.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Lee et al., "Noise reduction and adaptive contrast enhancement for local tone mapping." IEEE Transactions on Consumer Electronics 58, no. 2 (2012): 578-586, hereinafter Lee.
Shinbata, US 20020196907 A1, published on 2002-12-26, hereinafter Shinbata.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 16-19 are rejected under 35 U.S.C. 102 as being anticipated by Lee.
Regarding claim 13, Lee discloses a method for processing an original image, (Abstract and Fig. 1) comprising: 
obtaining a first luminance image of the original image; (Lee: li in Fig. 1, and “the luminance of the HDR image is compressed using a simple luminance compression function, a logarithmic function.” (section II.A, 1st para.))
decomposing the first luminance image of the original image to provide a plurality of first decomposed images; (Lee: “subband decomposition” in Fig. 1, and “we decompose the initial compressed luminance using the discrete Haar wavelet transform, which is applied separately in the x and y directions and is iterated upto level K.” (section II.A, 1st para.))
adjusting pixel frequencies in at least some of the plurality of first decomposed images to generate a plurality of second decomposed images; (Lee: “Denoising and adaptive contrast enhancement” in Fig. 1, and “the decomposed subbands are filtered using a denoising filter, which consists of bilateral filtering and soft-thresholding.” (section II.B, 1st para.). Here the spatial frequencies of the decomposed images are adjusted via filtering and thresholding.)
generating a second luminance image of the original image based on the plurality of second decomposed images; (Lee: output lo of “subband synthesis” in Fig. 1 and equation (3).) and 
determining a final image of the original image based on the first luminance image, the second luminance image, and the original image. (Lee: “Color reproduction” in Fig. 1. As shown in Fig. 1, the final image Co is based on the original image Ci, the first luminance image before “subband decomposition” and the second luminance image lo. See also discussions in section II.D for color reproduction.)
Regarding claim 16, Lee discloses the method of claim 13, wherein determining the final image of the original image based on the first luminance image, the second luminance image, and the original image comprises: for an original pixel of a plurality of original pixels in the original image, identifying the position of the original pixel in the original image; determining a first luminance of a pixel in the first luminance image, the pixel in the first luminance image being at the same position as the original pixel in the original image; determining a second luminance of a pixel in the second luminance image, the pixel in the second luminance image being at the same position as the original pixel in the original image; and determining a final pixel associated with the original pixel based on the first luminance and the second luminance; and generating the final image of the original image based on the determined final pixels associated with the plurality of original pixels. (Lee: “Color reproduction” in Fig. 1. Equation (8) in section II.D shows that the pixel of the final image Co at a position X is determined by the pixel of the original image Ci at the same position X, the pixel of the first luminance image before “subband decomposition” at the same position X and the pixel of the second luminance image lo at the same position X.)
Regarding claim 17, Lee discloses the method of claim 13, wherein obtaining the plurality of first decomposed images comprises: performing one or more orders of decomposition on the first luminance image. (Lee: “subband decomposition” in Fig. 1, and “we decompose the initial compressed luminance using the discrete Haar wavelet transform, which is applied separately in the x and y directions and is iterated upto level K.” (section II.A, 1st para.))
Regarding claim 18, Lee discloses the method of claim 17, wherein the one or more orders of decomposition are performed based on a wavelet transformation. (Lee: “we decompose the initial compressed luminance using the discrete Haar wavelet transform” (section II.A, 1st para.))
Regarding claim 19, Lee discloses the method of claim 13, wherein reconstructing a second luminance image of the original image based on the plurality of second decomposed images comprises: performing a reverse operation of the decomposition that provides the plurality of first decomposed images. (Lee: “subband synthesis” in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 13 and 16-19, and further in view of Shinbata.
In the cited reference of Lee, a technique for noise reduction and adaptive contrast enhancement for local tone mapping is disclosed as discussed above but a computer to implement the technique or a computer readable medium is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technique by a computer or its equivalents, as well as by a computer readable medium, as evidenced by the disclosure from Shinbata (Shinbata: Fig. 1, [0001, 0455]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s technique with a computer or a computer readable medium from Shinbata to yield predictable results of the computer implemented or computer readable medium implemented technique for noise reduction and adaptive contrast enhancement for local tone mapping. As a result, Lee {modified by Shinbata) teaches all claim elements specified in the claims 1, 4-7 and 25.
Claims 1 and 4-7 are the apparatus (Shinbata: Fig. 1, [0001, 0455]) claims, respectively, corresponding to the method claims 13 and 16-19. Therefore, since claims 1 and 4-7 are similar in scope to claims 13 and 16-19, claims 1 and 4-7 are rejected on the same grounds as claims 13 and 16-19.
Claim 25 is the computer readable medium (Shinbata: Fig. 1, [0001, 0455]) claim corresponding to the method claim 13. Therefore, since claim 25 is similar in scope to claim 13, claim 25 is rejected on the same grounds as claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senzaki et al. (US 20170308995 A1): “[0043] An image signal input unit inputting an image signal of an original image and a wavelet transformation unit generating a low-frequency component and a high-frequency component by wavelet-transforming the image signal are provided. Additionally, a first structure-texture separation unit separating the low-frequency component into a first structure component and a first texture component, and a texture component shrinkage unit correcting a value of the first texture component to generate a corrected first texture component are provided. In addition, a first combining unit combining the first structure component with the corrected first texture component to generate a combined low-frequency component, and an inverse wavelet transformation unit generating an inverse-wavelet-transformed image signal by inverse-wavelet-transforming the high-frequency component and the combined low-frequency component are provided. Further, a second structure-texture separation unit separating the inverse-wavelet-transformed image signal into a second structure component and a second texture component, and a second texture component shrinkage unit correcting a value of the second texture component to generate a corrected second texture component are provided. Furthermore, a second combining unit combining the second structure component with the corrected second texture component to generate an image signal processing signal, and an image signal output unit outputting the corrected image signal are provided.”

    PNG
    media_image1.png
    676
    489
    media_image1.png
    Greyscale

Ali (US 20060285767 A1): An apparatus, system, method, and article for enhancing video sharpness are described. The apparatus may include a media processing node to enhance sharpness of an input image. The media processing node may include a wavelet decomposition module to perform wavelet decomposition of the input image to detect and modify edge information. Other embodiments are described and claimed. (abstract)

    PNG
    media_image2.png
    421
    276
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    408
    397
    media_image3.png
    Greyscale

Yamada (US 6771793 B1): Band-limited image signals representing images, each of which is of one of different frequency bands, are formed from an original image signal representing an original image. A pixel vector at each of pixels in each of the band-limited images, which are represented by the band-limited image signals, is calculated. A noise component and an edge component of each of the band-limited images are separated in accordance with the calculated pixel vector. Smoothing processing for the noise component and/or enhancement processing for the edge component is performed on each of the band-limited image signals to obtain a processed band-limited image signal. A processed image signal is then obtained in accordance with the thus obtained processed band-limited image signals. The image processing is thus performed such that noise components contained in the image become imperceptible, and such that a structure pattern contained in the image becomes perceptible. (abstract)

    PNG
    media_image4.png
    256
    723
    media_image4.png
    Greyscale

Zhao et al. (US 20070092137 A1): Embodiments of the present invention comprise systems, methods and devices for digital image contrast enhancement. (abstract)

    PNG
    media_image5.png
    230
    444
    media_image5.png
    Greyscale

McLaughlin et al. (US 20150348247 A1): The present disclosure provides systems and methods for receiving ultrasound image data corresponding to an ultrasound image with a master dynamic range and displaying a globally tone-mapped version of the ultrasound image on an electronic display. A region of interest (ROI) within the ultrasound image may be regionally tone mapped to provide an enhanced, optimized, and/or otherwise improved image of the ROI. The regional tone mapping may allow for features within the ROI to be more easily distinguishable that are not or at least not easily distinguishable in the global tone mapping of the same region. (abstract)

    PNG
    media_image6.png
    435
    658
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669